DETAILED ACTION
Status of Claims
The action is in reply to the Request for Continued Examination of Application 16/440,650 filed on 01/25/2022.
Claims 1-20 were pending and were rejected in the previous Final Rejection on 10/27/2021. 
Claims 1-2, 4-8, 11-15, and 18-19 have been amended and are hereby entered.
Claims 9, 16, and 20 have been canceled.
Claims 21-23 have been added.
Claims 1-8, 10-15, 17-19, and 21-23 are currently pending and have been examined.
The action is made NON-FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/25/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Page 8, filed 01/25/2022, with respect to the objection of Claims 1, 8, and 15 have been fully considered and are persuasive. The objection of Claims 1, 8, and 15 has been withdrawn. 
Applicant's arguments, see Pages 8-10, filed 01/25/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s argument on Page 9: “As such, the timeline 200 is not the trip state model, but is instead a dataset of events used to train the predictive model in Berk. That is, the timeline 200 is the training data in Berk, not the machine-trained model. In fact, Berk states that "the events of the timeline 200 may be tracked via transmission between a server system and ... client devices associated with one or more couriers, merchants, and/or customers."” Examiner respectfully disagrees because the claim describes that “…the machine learning trip state model comprising a sequential model that infers a sequence of temporally-related discrete states”, and the “timeline 200” in Fig. 2 also includes “various events that occur when an order is placed by a customer on a merchant timeline 210 or a courier timeline 211” (See Paragraph [0049] of Berk) and “… a predictive event model implementing a neural network may comprise a plurality of subnetworks, each of which function as a predictive event model to generate an estimated length of time for a particular interval of time between subsequent delivery events... In some embodiments, each interval between events, such as those events illustrated in FIG. 2, may be associated with a subnetwork. In other words, a particular predictive event model may predict a duration between one Berk). Therefore, Applicant’s argument described above is not persuasive.
With respect to Applicant’s argument on Pages 9-10: “Furthermore, assuming the timeline of Berk is the training data, the cited portions of Berk do not teach or even suggest that the timeline is consolidated trip-level data for each trip that comprises payloads that belong to a same trip being joined together, as claimed. Therefore, Berk fails to teach or even suggest the above recited limitations.”, Examiner agrees that the cited portions of Berk do not teach the amended limitation described above; however, Paragraphs [0115] and [0117] of Berk teaches the amended limitation. As a result, Applicant’s argument is not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 11-15, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Berk et al. (US PG Pub. No. 2019/0266557 A1; hereinafter "Berk") in view of Guseynov et al. (US PG Pub. No. 2019/0139410 A1; hereinafter "Guseynov").
Regarding Claim 1, Berk teaches a method comprising: receiving, at a network system, aggregated data including location data … from a plurality of mobile devices of a plurality of service providers, the location data … having been generated on the plurality of mobile devices during respective delivery trips … (See “With reference to FIG. 1, shown is an example of a delivery platform system 100 having multiple merchants, couriers, and customers, in accordance with one or more embodiments. In the present example, the delivery platform system 100 provides real-time, on-demand, delivery of perishable goods.” in Paragraph [0044], “System 100 also includes one or more couriers 120, 122, 124, 126, and 128. Such couriers may be on foot, or traveling by vehicle, such as a car, scooter, bicycle, etc. In various embodiments of system 100, one or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations 130, 132, 134, or 136, which may be residential or commercial addresses.” in Paragraph [0047], and “FIG. 4C depicts an 
Berk does not explicitly teach; however, Guseynov teaches receiving, at a network system, … motion data from a plurality of mobile devices …, … the motion data having been generated on the plurality of mobile devices …, the motion data comprising inertial measurement unit data (See “According to one aspect, the parking management module 112 (e.g., executing on the server system 110) may be configured to receive an indication of a transportation-behavior change (109) from one or more user devices 102. In some aspects, the indication of transportation-behavior change may be received as a determination made by the user device 102 itself; in other aspects, the received indication of transportation-behavior change may be the raw data from the sensors 104 of the user device (which the parking management module 112 then uses to make such a determination); or some combination of both.” in Paragraph [0054] and “The sensors 104 of the user device are configured to provide sensor data related to the physical motion of the user device 102. Such sensor data may be used to detect the activity or transportation behavior of the  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aggregated data of Berk to include motion data comprising inertial measurement unit data from a plurality of mobile devices, as taught by Guseynov, in order to obtain more accurate data of the service providers.
Berk also teaches processing the aggregated data to generate consolidated trip-level data for each trip by joining payloads that belong to a same trip (See “Such delivery routing system may further input the ETA updates into a pairing algorithm to pair couriers with a plurality of received orders. In some embodiments, the delivery routing system may pair subsequent orders to a courier based on the predicted ETAs for various events. For example, a subsequent order may be paired with a courier that is currently en route to a customer location based on the predicted ETA for the order delivery 232.” in Paragraph [0115] and “In some embodiments, the delivery routing system may pair multiple orders with the same courier. For example, multiple orders being delivered to customer locations that are within a predetermined distance may be paired with the same courier to optimize a travel route for delivery. In some 
Berk also teaches generating, by a machine learning engine of the network system, a machine learning trip state model using the consolidated trip-level data as training data, the machine learning trip state model comprising a sequential model that infers a sequence of temporally-related discrete states (See “With reference to FIG. 2, shown is an example timeline 200 of delivery events associated with real-time on-demand delivery of perishable goods, in accordance with one or more embodiments. Timeline 200 depicts the various events that occur when an order is placed by a customer on a merchant timeline 210 and a courier timeline 211... In various embodiments, the events in timeline 200 may be tracked via transmission between a server system and a client devices associated with one or more couriers, merchants, and/or customers, which may be further described with reference to FIG. 3.” in Paragraph [0049] wherein the “timeline 200 of delivery events” is considered to be the “machine learning trip state model” as described in Paragraph [0160]-[0161], respectively - “With reference to FIGS. 9A-9C, shown an example method 900 for generating dynamic delivery value predictive updates using a predictive machine learning model, in accordance with one or more embodiments. In certain embodiments, the predictive machine learning model may be a predictive event model and/or a service valuation model, and comprise one or more computational layers or chained decision 
Berk also teaches using the machine learning trip state model, determining, by the network system, a dispatch time (See “For example, the average time for a particular merchant to prepare a particular item may be tracked and determined. As an example, some merchants may not transmit a confirmation of receipt of order, such as at step 411, but instead immediately begin preparation of the order. Once the order has been complete, the merchant may then transmit the confirmation of receipt of order and confirmation of completion of order simultaneously. The predictive event model may  and a further service provider for a new delivery trip (See “The disclosed systems may also provide a delivery routing system with timestamps necessary to make informed decisions on when deliveries should be paired with a courier.” in Paragraph [0114]); and triggering automatic transmission, by the network system, of a notification to a device of the further service provider based on the dispatch time (See “The system may then pair the order to a courier, thereby triggering order pairing 222. In some embodiments, order pairing 222 may be triggered by confirmation of acceptance of a delivery opportunity for the order by the courier. The system may transmit a notification to a courier device corresponding to the courier.” in Paragraph [0054] and “When order pairing 222 occurs may depend on various factors, including the distance of the courier from the merchant, the travel time of the courier to the merchant, traffic, time of day, etc. In some embodiments, order pairing 222 may not occur until the order has been confirmed by the merchant at 216 or is being prepared by , the notification including a pickup location for the new delivery trip (See “In some embodiments, the delivery opportunity may be transmitted to the courier device 622 to notify the courier of information corresponding to the merchant and/or customer, such as location, contact information, order information, etc.” in Paragraph [0116]).
Regarding Claim 2, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches using the machine learning trip state model, determining a restaurant model, the restaurant model comprising one or more historical configurations of the pickup location associated with the new delivery trip including one or more historical peak demand times or one or more historical parking wait times for the pickup location (See “At 506, delivery parameters corresponding to the order are received. Delivery parameters may include various factors or measurements that may affect the length of time between one or more tracked events... Delivery parameters may further include …, the historical restaurant data. In various embodiments, various other parameters may be implemented in the predictive event model.” in Paragraph [0092] wherein the “historical restaurant data” is considered to be the “historical configurations of the pickup location including historical peak demand times or historical parking wait times”, “At 508, the delivery parameters are input into the corresponding predictive event model as weighted factors. In various embodiments, the predictive event model may be trained to correlate the various parameters with particular effects on time durations between successive events. The predictive event model may assign weights to such parameters 
Regarding Claim 4, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches wherein determining the further service provider is based on a current location of the further service provider and an estimated time to reach the pickup location, the estimated time to reach the pickup location corresponding to the dispatch time 
Regarding Claim 5, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches transmitting the delivery time to a service requester, the delivery time comprising an estimate of when a delivery item will arrive at a location of the service requester (See “In various embodiments, the delivery platform may determine the estimated time arrival (ETA) of delivery of the order to the customer once the order has been placed. This ETA may be provided to the customer. The ETA of delivery of an order may be estimated based on tracked events or milestones corresponding to the order.” in Paragraph [0048] wherein the “ETA” is considered to be the “delivery time” and “In some embodiments, a predicted ETA may be generated for each event on timelines 210 and 211. In some embodiments, the predicted ETAs for one or more events may be transmitted to various client devices, such as customer devices,…” in Paragraph [0108] wherein the “customer device” is considered to be the “service requester”).
Regarding Claim 6, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches determining the further service provider comprises selecting a bike service provider based on a total duration time of a state associated with arrival at the pickup location (See “System 100 also includes one or more couriers 120, 122, 124, 126, and 128. Such couriers may be on foot, or traveling by vehicle, such as a car, scooter, bicycle, etc. In various embodiments of system 100, one or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations 130, 132, 134, or 136, which may be residential or commercial addresses.” in Paragraph [0047] and “For example, for a particular delivery, 
Regarding Claim 7, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches wherein the machine learning trip state model infers, based on the location data …, one or more of the following states: a dispatched state indicating that a service provider of the plurality of service providers has been dispatched for item pickup (See “222” (order paired) in Fig. 2 and “Once an order is paired at 222, the courier may travel to the merchant location to pick up the order.” in Paragraph [0056]); an arrived state indicating that the service provider has arrived at a pick-up location in a delivery vehicle (See “224” (parked at merchant) and “226” (arrival at merchant) in Fig. 2 and “For example, the courier may travel to the merchant location by vehicle and then park her vehicle in an appropriate location to reach the merchant. In some embodiments, the courier may confirm that the vehicle is parked by transmitting the confirmation from the courier device to the server, thereby triggering parked at merchant 224. The courier may then have to walk or otherwise travel from the parking location to the merchant. An arrival at merchant event 226 may also occur when the courier has arrived at the merchant ; a parked state indicating that the service provider is parked proximate to the pick-up location (See “224” (parked at merchant) in Fig. 2 and “In various embodiments, the travel status may include the status of the vehicle corresponding to the courier. For example, the courier device may transmit a notification to the server system that the courier has parked his vehicle near the merchant location. This may correspond to the parked at merchant event 224.” in Paragraph [0077]; a wait state indicating that the service provider is waiting at the pick-up location (See Fig. 2 showing a wait state between “226” (arrival at merchant) and “220-B” (order pickup) and “In some embodiments, the courier may have to wait for the order to be completed.” in Paragraph [0059]); a walking state indicating that the service provider is walking from the pick-up location to the delivery vehicle (See Fig. 2 showing a walking state between “220-B” (order pickup) and “228” (return to vehicle)); an enroute state indicating that the service provider is enroute from the pick-up location to a delivery location (See Fig. 2 showing a enroute state between “220-B” (order pickup) and “230” (parked at customer) and “In various embodiments, the courier may travel to the customer location after order pickup 220-B. As the courier travels to the customer location, the travel status to the customer location may be received at 431. In various embodiments, the travel status may include the status of the vehicle corresponding to the courier. For example, the courier device may transmit a notification to the server system that the courier has returned to the vehicle after the order pickup. This may correspond to the return to vehicle event 228. As another example, the courier device may transmit a notification to the server system that the courier has parked his vehicle near the customer location. This may correspond to the parked at customer ; or a completed state indicating a delivery trip is completed (See “232” (delivery) in Fig. 2 and “Order delivery 232 may occur when the order has been given to the customer. Order delivery 232 may be triggered by confirmation of the delivery by the customer or the courier via corresponding devices.” in Paragraph [0059]).
Berk does not explicitly teach “motion data”; however, Guseynov teaches motion data (See “The sensors 104 of the user device are configured to provide sensor data related to the physical motion of the user device 102. Such sensor data may be used to detect the activity or transportation behavior of the user of the user device 102. In some aspects, the sensors 104 may include one or more of an accelerometer, gyroscope, compass, barometer, heart-rate monitor, photo-sensors, and other discrete or integrated electromechanical devices. In some aspects, the sensors 104 may be integrated into the same user device 102 on which the navigation application 108 is running.” in Paragraph [0043]). The motivation to combine Guseynov with Berk from Claim 1 would persist.
Regarding Claim 21, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches wherein generating the machine learning trip state model comprises: generating a dataset of labeled data based on the consolidated trip-level data, each labeled data including the pickup location, a service provider of the plurality of service providers, a timestamp, and a state determined based on the location data … (See “In some embodiments, the dataset 913 includes a series of successive events with corresponding known time durations between events. In some embodiments, the successive events in the dataset 
Berk does not explicitly teach “motion data”; however, Guseynov teaches motion data (See “The sensors 104 of the user device are configured to provide sensor data related to the physical motion of the user device 102. Such sensor data may be used to detect the activity or transportation behavior of the user of the user device 102. In some aspects, the sensors 104 may include one or more of an accelerometer, gyroscope, compass, barometer, heart-rate monitor, photo-sensors, and other discrete or integrated electromechanical devices. In some aspects, the sensors 104 may be integrated into the same user device 102 on which the navigation application 108 is running.” in Paragraph [0043]). The motivation to combine Guseynov with Berk from Claim 1 would persist.
Regarding Claim 22, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk also teaches wherein generating the machine learning trip state model comprises: determining, from the location data …, an amount of time spent driving to the pickup location (See “In some embodiments, the ETA for a particular order may correspond to a time duration, or Predicted Delivery Duration (“PDD”) for the order. For example, the predicted delivery duration may be determined from a predicted ETA timestamp for an ordered paired event 222 and a predicted ETA timestamp for the order delivery event 232, both of which may be based off of a received ATA timestamp for an order created even 212-B. As another example, a predicted delivery duration may be determined from an ATA timestamp received for order created event 212-B and the corresponding predicted ETA timestamp for the , parking (See “224” in Fig. 2), walking to the pickup location after parking (See “Walk Time” between “224” and “226” in Fig. 2), waiting for an order (See “Wait” between “226” and “220-B” in Fig. 2), and driving to a drop-off location (See “Drive Time” between “222” and “224” in Fig. 2).
Berk does not explicitly teach “motion data”; however, Guseynov teaches motion data (See “The sensors 104 of the user device are configured to provide sensor data related to the physical motion of the user device 102. Such sensor data may be used to detect the activity or transportation behavior of the user of the user device 102. In some aspects, the sensors 104 may include one or more of an accelerometer, gyroscope, compass, barometer, heart-rate monitor, photo-sensors, and other discrete or integrated electromechanical devices. In some aspects, the sensors 104 may be integrated into the same user device 102 on which the navigation application 108 is running.” in Paragraph [0043]). The motivation to combine Guseynov with Berk from Claim 1 would persist.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berk in view of Guseynov and Karg et al. (US PG Pub. No. 2018/0073881 A1; hereinafter "Karg.
Regarding Claim 3, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk does not explicitly teach; however, Guseynov teaches wherein the receiving of the location data and the motion data further comprises receiving activity data from an activity recognition API, the activity data including an activity type (See “Referring back to FIG. 1, in some implementations, the parking module 107 may use a system library supported by the user device 102 to detect the transportation behavior of the user device 102, for example, the Core Motion Activity library on iOS® operating system, or the Activity Recognition API on Android™ operating system. In addition to “walking” and “driving”, other examples of transportation behaviors that may be detected include indications that the user device is in a bicycle (“bicycling”), that the user device is on a running person (“running”), that the user device is “stationary”,…” in Paragraph [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery time optimization process of Berk to include receiving activity data from an activity recognition API, as taught by Guseynov, in order to track more accurate movement data.
Berk in view of Guseynov does not explicitly teach a confidence score; however, Karg teaches receiving activity data from an activity recognition API (See “For example, an activity recognition engine may be used to determine whether a user is in a walking state 312 or a motorized state 306 of the global logic. An implementation of an activity recognition engine may use an accelerometer sensor of a mobile phone to differentiate between a walking state 312 and a motorized state 306. For example, an activity recognition application programmer interface API of the Android operation the activity data including ... a confidence score (See “According to a further embodiment of the invention, the method may receive a movement activity of the user and a probability of the movement activity from an activity detection engine, wherein the activity movement engine may detect the movement activity at least based on an acceleration sensor.” in Paragraph [0010] wherein the “probability of the movement activity” is considered to be the “confidence score”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery time optimization process of Berk in view of Guseynov to include receiving activity data including a confidence score from an activity recognition API, as taught by Karg, in order to inform customers in case of possible late arrival of the delivery order from received confidence score.
Claims 8 and 10-14 are system claims corresponding to method Claims 1 and 3-7. All of the limitations in Claims 8 and 10-14 are found reciting the same scopes of the respective limitations in 1 and 3-7. Accordingly, Claims 8 and 10-14 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 1 and 3-7, respectively set forth above. Additionally, Berk teaches a system comprising: one or more hardware processors; and a memory storing instructions that, when executed by the processor, causing the one or more hardware processors to perform operations comprising (See “In some embodiments, server systems 312 and 314 include one or more processors and memory. The processors of server systems 312 and 314 execute computer instructions (e.g., network computer program code) stored in the memory to perform functions of a network data exchange server.” in Paragraph [0064]).
Claims 15 and 17-19 are product claims corresponding to method Claims 1 and 3-5. All of the limitations in Claims 15 and 17-19 are found reciting the same scopes of the respective limitations in Claims 1 and 3-5. Accordingly, Claims 15 and 17-19 are considered obvious (rejection) by the same rationales presented in the rejection of 1 and 3-5, respectively set forth above. Additionally, Berk teaches a computer-readable storage medium storing instructions that, when executed by one or more hardware processors of a machine, cause the machine to perform operations comprising.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Berk in view of Guseynov and Zheng et al. (US Patent No. 8015144 B2; hereinafter "Zheng").
Regarding Claim 23, Berk in view of Guseynov teaches all the limitations of Claim 1 as described above. Berk in view of Guseynov does not explicitly teach “conditional random field”; however, Zheng teaches wherein generating the machine learning trip state model using the consolidated trip-level data as the training data comprises using conditional random field to generate the machine learning trip state model (See “To this end, conditional random field (CRF) 118, a framework for building probabilistic models to segment and label sequence data, may be leveraged to perform the inference into the final results 120. Note that because the conditional probabilities between different transportation modes are considered in the conditional random field framework's graphical model, post-processing is not needed.” in Column 5, Lines 40-46, and Fig. 4 showing an example of a graphical model corresponding to inferring transportation modes via a conditional random field inference framework).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery time optimization process of Berk in view of Guseynov to include using random conditional field (CRF) in generating the machine learning trip state model, as taught by Zheng, in order to provide the inference model without the need for post-processing (See Column 2, Lines 62-64 of Zheng).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bernstein (US 10977751 B1) teaches a system that enables buyers to place orders from multiple merchants (e.g., restaurants) for combined delivery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/10/2022